ALLOWABILITY NOTICE
This office action is in response to the response filed on 6/8/2022. 
Claims 1-6 and 8-9 are allowed.
Claims 1-6 and 9 are currently amended.
Claim 7 is canceled. 

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-6 
and 8-9 are considered to be allowable due to the inclusion of the following claim limitations: “…wherein each piezoelectric cantilever beam comprises a piezoelectric plate, and the electromagnetic mechanism comprises two coils; a plurality of piezoelectric plates are connected in parallel to form a piezoelectric element, the two coils are connected in series to form an inductive element, the circuit system comprises a regulating resistor, a super-capacitor, a first electronic switch, a second electronic switch and an inductive circuit, the inductive circuit is used for detecting a motion state of a system so that on-off states of the first electronic switch and the second electronic switch are changed according to requirements, and when the inductive circuit detects that the load platform reaches a static balance position, a loop is formed by the inductive element and the super-capacitor by switching on-off states of the first electronic switch and the second electronic switch; when the inductive circuit detects that the load platform reaches a vibration peak value, the piezoelectric element, the regulating resistor, the inductive element and the super-capacitor are connected in series in sequence to form a closed loop by switching on-off states of the first electronic switch and the second electronic switch” in claim 1.
Claims 2-6 and 8-9 are considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

3 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837